DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 12/21/2017.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 5/3/2018 has been received.
Drawings
The Drawings filed on 12/21/2017 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities.  The header for pages 1 – 61 states DRAFT PATENT APPLICATION, among other Applicant details.  This should be removed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
The header for pages 62 – 68 states DRAFT PATENT APPLICATION, among other Applicant details.  This should be removed.
Claim 1 recites “based a determination” in line 14.  This should be “based on a determination.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 20150363986 A1, herein Hoyos) and Fahrner et al (US 9194955 B1, herein Fahrner).
Regarding claim 1,
	Hoyos teaches a method comprising, by a computing system: (Hoyos, Paragraph [0021], Line 1 “The systems and methods disclosed herein provide the infrastructure to configure a car to be owner aware.  More specifically, the on-board computer can identify the owner by name and face before accessing and while using the vehicle.”)
receiving data associated with sensory output from one or more sensors associated with a vehicle, the sensory output being associated with at least a ride requestor while the ride requestor is at least partially within a passenger compartment of the vehicle, wherein the vehicle is matched with the ride requestor for transporting the ride requestor to a request location; (Hoyos, Paragraph [0021], Line 5,  “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use.” In other words, using optical sensors and other sensors is receiving data associated with sensory output, sensors placed throughout the vehicle is one or more sensors associated with a vehicle, actively monitor the user is sensory output being associated with at least a ride requester, and user is ride requestor.  And, FIG. 3, Block 320, “Verify user identity” In other words, verify user identity is matching the ride requester with the vehicle. Examiner notes that the user in this reference is not necessarily a customer for on demand transportation, nevertheless, the elements relating to the claimed invention are applicable.)
	extracting features from the received data according to a machine-learning model, wherein the machine-learning model is trained using a set of training data, wherein each training data in the set of training data is associated with sensory output relating to one or more predetermined event types;  (Hoyos, Paragraph [0021], Line 5 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use. Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” In other words, characteristics is features, using optical sensors and other sensors is received data, machine learning is machine-learning model, learn user characteristics, habits and preferences is training data… associated with sensory output, and biometrics is sensory output relating to one or more predetermined event types. See predetermined event types in table below.)
	generating, using the machine-learning model and the features extracted from the received data, a score representing a likelihood that the received data is indicative of a first event type selected from the one or more predetermined event types; and (Hoyos, Paragraph [0021], Line 8 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use. Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” And, Paragraph [0146], Line, 1, “In accordance with the disclosed embodiments, the exemplary systems and methods are configured to perform the actions listed in the following table 1:  

    PNG
    media_image1.png
    713
    571
    media_image1.png
    Greyscale
”
In other words, machine learning is machine learning model, user characteristics, habits and preferences is features extracted from received data, actively monitor the user based on biometrics is received data, exemplary systems and methods are generating… score representing a likelihood, and items from table 1, such as NOD (nodding off detection), or IMED (Imminent Medical Emergency Detection) are a first event type selected from one or more event types.)
	generating an alert based on a determination that the score satisfies a predetermined criterion.
	Hoyos, thus far, does not explicitly teach generating an alert based on a determination that the score satisfies a predetermined criterion.
	Fahrner teaches generating an alert based on a determination that the score satisfies a predetermined criterion. (Fahrner, FIG. 11, Blocks 1108, 1110, and 1112, and, Paragraph 3, Line 1 “In the action 1112, an alarm notification is sent to the server. This is because a possible theft situation has been detected by the bike GPS device, e.g., through either geo-fencing or motion detection.  The alarm notification is sent from the bike GPS device via a cellular telephonic network or via a wireless local area network, as described in various embodiments.” And Column 17, Paragraph 3, Line 6 “As a further example, motion detection of the bicycle could be reported from the bike GPS device, during a time in which the owner or operator of the bike GPS device has activated theft prevention, e.g., by a wireless key fob communicating with the bike GPS device, or remotely from the server communicating back to the bike GPS device, etc.” In other words, an alarm notification is generating an alert, theft situation has been detected is determination that the score satisfies a predetermined criterion.)


    PNG
    media_image2.png
    708
    471
    media_image2.png
    Greyscale

	Fahrner and Hoyos are both directed to monitoring and protecting modes of transportation.  In view of the teachings of Fahrner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fahrner into the teaching of Hoyos.  This would result in generating an alert based on a determination that the score satisfies a predetermined criterion.
	One of ordinary skill in the art would be motivated to do this because generating an alert based on certain predetermined events, such as the attempted theft of a vehicle (Fahrner, FIG. 11, Block 1112, “send alarm notification to server,” where vehicle is a bicycle) would increase the likelihood that the vehicle would be recovered.
Regarding claim 4, the combination of Hoyos and Fahrner teach the method of Claim 1, wherein: 
the sensory output associated with a first training data in the set of training data is from one or more first sensors (Hoyos, Paragraph [0021], Line 5 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use.” In other words, sensors placed throughout the vehicle is one or more sensors.) 
in a first vehicle different from the vehicle associated with the received data.
(Hoyos, Paragraph [0037], Line 8, “The set of features present in the biometric of an individual can be encoded to provide a biometric identifier for the person.  These identifiers are then stored to complete the enrolment stage.  In the second stage the same biometric of the individual is measured.”  The instant application calls to storing profile information collected from a first vehicle, and then using that collected information when the user gets a ride from another vehicle (a first vehicle different from the vehicle associated with the received data).  This is verification of identity and associated information.  Hoyos addresses this with biometrics.  The owner of the vehicle is authenticated by prior stored biometric information each time the owner tries to access the vehicle.  It’s the same action despite the fact that it is with the same vehicle instead of with two or more vehicles.”)
Regarding claim 5, the combination of Hoyos and Fahrner teach the method of Claim 1, wherein:
	the one or more sensors in the vehicle comprises a first sensor that is (1) integrated with a device placed on a dashboard of the vehicle and (2) configured to capture at least one of audio or video. (Hoyos, FIG 5a, and Paragraphs [0149], Line 3, and [0059], Line 6

    PNG
    media_image3.png
    450
    516
    media_image3.png
    Greyscale


[0149] “For example, using a dashboard-like interface presented by an enrolled mobile device 101a or computing device executing the secure authentication application or through a web-based user interface.  Using the dashboard, a user can adjust settings preferences and specify access rules for the audit trails.” In other words, a dashboard-like interface is a device placed on a dashboard. And [0059] “ In addition, the mobile device can also include one or more microphones 104 for capturing audio recordings as would be understood by those skilled in the art.” In other words, capturing audio recordings is capture at least one of audio or video.)
14. 	Regarding Claim 6, the combination of Hoyos and Fahrner teaches the method of Claim 5, wherein 
the device is configured to enable or disable the first sensor from recording audio or video based on a preference indicator associated with the ride requestor. (Hoyos, FIG 2a, and Paragraph [0053], Line 1 

    PNG
    media_image4.png
    618
    702
    media_image4.png
    Greyscale

“A user interface 115 is also operatively connected to the processor.  The interface can be one or more input or output device(s) such as switch(es), button(s), key(s), a touchscreen, microphone, etc. as would be understood in the art of electronic computing devices and in-vehicle computing devices.  User Interface serves to facilitate the capture of commands from the user such as an on-off commands or user information and settings related to operation of the disclosed embodiments.” In other words, one or more input or output devices is device, and facilitate the capture of commands from the user such as on-off commands is configured to enable or disable the first sensor from recording audio or video based on a preference indicator associated with the ride requestor. ) 
Regarding claim 7, the combination of Hoyos and Fahrner teaches the method of Claim 1, further comprising: 
determining that the first event type is associated with at least one of a confrontation event or a health event; (Hoyos, Paragraph [0146], Table 1, Column 1, Line 5 “IMED(Imminent Medical Emergency Detection) – car slows to a stop, turns on hazard lights and automatically calls a preset number or 911 with prerecorded voice message including current location of car.” In other words, IMED is at least one of a confrontation event or a health event.)
identifying, based on the first event type, a third-party computing system associated with the first event type; and (Hoyos, Paragraph [0146], Table 1, Line 1, Column 3 “OnStar integration, using exemplary systems and method for biometric monitoring.” In other words, OnStar integration is a third-party computing system associated with the first event type.)
sending the alert to the third-party computing system. (Hoyos, Paragraph [0146], Table 1, Column 1, Line 5 “OnStar integration, using exemplary systems and method for biometric monitoring.” In other words, OnStar integration is a third-party computing system that receives the alert.)
Regarding claim 9, the combination of Hoyos and Fahrner teaches the method of Claim 1, wherein 
the machine-learning model is further trained using a set of user profile information associated with the set of training data; (Hoyos, Paragraph [0021], Line 8, “Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” and Hoyos, Paragraph [0006], Line 3 “The method includes accessing, by computing device, a computer readable storage medium that includes: a plurality of user profiles that are each associated with a respective user and a respective mobile device,…” In other words, on-board computer can, through machine learning, learn user characteristics, habits and preferences is machine-learning model is further trained, and plurality of user profiles is set of user profile information associated with the set of training data, set of user profile information.)
wherein the score is further generated using profile information associated with the ride requestor, a ride provider associated with the vehicle, or both the ride requestor and the ride provider. Active 36178487.3(Hoyos, Paragraph [0146], Table 1, Column 1, Line 13 “Altered State or Intoxication Detection” In other words, using profile information and machine learning, detecting an Altered state is score is further generated using profile information. Examiner notes that in order to detect an altered state, the Machine Learning algorithm must first know a non-altered state from a stored profile in order to make a comparison for the detection.)
Regarding claim 12, the combination of Hoyos and Fahrner teaches the method of Claim 1, wherein 
the computing system is integrated with the vehicle, the method further comprising:
receiving the machine-learning model from a remote system.  (Hoyos, Paragraph [0021], Line 15 “The machine learning can be further enhanced and informed by integration of the on-board computer with other user devices and networked systems and services associated with the user.” In other words, on-board computer is computing system integrated with the vehicle, and on-board computer with other user devices and networked systems and services is receiving the machine-learning model from a remote system.  Examiner notes that integrating the on-board computer with networked systems enables the ability to download software for updates and enhancements such as initial and revised machine-learning software.)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 20150363986 A1, herein Hoyos), Fahrner et al (US 9194955 B1, herein Fahrner) and Rajasingham (US 9428088 B1, herein Rajasingham).
Regarding claim 2,
The combination of Hoyos and Fahrner teach the method of Claim 1, further comprising: 
[determining that the ride requestor consents to the one or more sensors in the vehicle being activated while the ride requestor is in the vehicle]; 
transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated. (See combination statement in claim 1. Fahrner, Column 17, Paragraph 3, Line 6 “As a further example, motion detection of the bicycle could be reported from the bike GPS device, during a time in which the owner or operator of the bike GPS device has activated theft prevention, e.g., by a wireless key fob communicating with the bike GPS device, or remotely from the server communicating back to the bike GPS device, etc.”  In other words, activated theft prevention, e.g., by a wireless key fob is transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated.)
 Thus far, the combination of Hoyos and Fahrner does not explicitly teach determining that the ride requestor consents to the one or more sensors in the vehicle being activated while the ride requestor is in the vehicle.
Rajasingham teaches determining that the ride requestor consents to the one or more sensors in the vehicle being activated while the ride requestor is in the vehicle. (Rajasingham, Column 3, Line 7 “Another set of embodiments can have the camera channel from on Air Sleeper available to other Air Sleepers and a microphone as well to allow passengers to communicate by video link without leaving their Air Sleepers.  This may be activated in software that enables communication after consent by both Air Sleeper passengers.” In other words, software that enables communication after consent is determining that the ride requester consents, microphone is one or more sensors, and Air Sleeper passenger is a ride requester in the vehicle.)
Rajasingham and the combination of Hoyos and Fahrner are both directed to monitoring and providing services to passengers in transportation vehicles. In view of the teachings of Rajasingham, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rajasingham into the teaching of the combination of Hoyos and Fahrner.  This would result in sensors being activated with consent of the passenger in the vehicle. 
One of ordinary skill in the art would be motivated to do so in order to allow sensor monitoring with the acknowledged consent of the passenger.
Regarding claim 3, the combination of Hoyos, Fahrner, and Rajasingham teaches the method of Claim 2, further comprising: 
determining that a ride provider associated with the vehicle consents to the one or more sensors in the vehicle being activated while the ride requestor is in the vehicle.  (Rajasingham, Column 3, Line 7 “Another set of embodiments can have the camera channel from on Air Sleeper available to other Air Sleepers and a microphone as well to allow passengers to communicate by video link without leaving their Air Sleepers.  This may be activated in software that enables communication after consent by both Air Sleeper passengers.” In other words, software that enables communication after consent is determining that the ride provider consents, and microphone is one or more sensors.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 20150363986 A1, herein Hoyos), Fahrner et al (US 9194955 B1, herein Fahrner) and Smart (US 20140340241 A1, herein Smart).
Regarding claim 8, the combination of Hoyos and Fahrner teaches the method of Claim 1, further comprising: 
determining that the first event type is associated with at least one of a confrontation event or a health event; (Hoyos, Paragraph [0146], Table 1, Column 1, Line 5 “IMED(Imminent Medical Emergency Detection) – car slows to a stop, turns on hazard lights and automatically calls a preset number or 911 with prerecorded voice message including current location of car.” In other words, IMED is at least one of a confrontation event or a health event.)
Thus far, the combination of Hoyos and Fahrner does not explicitly teach [determining], based on the first event type, [an alternate destination different from a destination specified by the ride request; and instructing the vehicle to travel to the alternate destination].
Smart teaches determining … an alternate destination different from a destination specified by the ride request; and instructing the vehicle to travel to the alternate destination.   (Smart, Paragraph [0086], Line 9 “In some embodiments, the booking system may continue to operate after an initial available berth/parking selection has been made, e.g. it may monitor traffic conditions and may suggest an alternative destination, or automatically change the destination, if it determines that there may be problems travelling to the initially-selected parking space.” In other words, suggest additional routes is determining… an alternate destination different from a destination specified, and automatically change the destination is instructing the vehicle to travel to an alternate destination.)
	Smart and the combination of Hoyos and Fahrner are both directed to vehicles and delivering passengers to destinations. In view of the teachings of Smart, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smart into the teaching of the combination of Hoyos and Fahrner.  This would result in determining, based on the first event type, an alternate destination different from a destination specified by the ride request; and instructing the vehicle to travel to the alternate destination.
One of ordinary skill in the art would be motivated to do this in order to have a vehicle capable of suggesting alternate destinations and to automatically change destinations if advantageous to the passenger.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 20150363986 A1, herein Hoyos), Fahrner et al (US 9194955 B1, herein Fahrner) and Hill (US 20090216600 A1, herein Hill).
Regarding claim 10, the combination of Hoyos and Fahrner teach the method of Claim 1, 
However, the combination of Hoyos and Fahrner does not teach
wherein receiving a first location associated with the device associated with the ride requestor; receiving a second location associated with the vehicle; determining that a proximity between the first location and the second location is within a predetermined threshold; and transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated.  
Hill teaches wherein receiving a first location associated with the device associated with the ride requestor; receiving a second location associated with the vehicle; determining that a proximity between the first location and the second location is within a predetermined threshold; and transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated. (Hill, FIG. 3, and Page 1 Paragraph 1, Line 1 

    PNG
    media_image5.png
    612
    454
    media_image5.png
    Greyscale



“A requester may submit a request for transport comprising a set of transport preferences, which may include a desired starting point, ending point (e.g. destination), and pickup and/or delivery time.  The transport preferences may also comprise a price and proximity thresholds indicating that non-conforming transport may be accepted with the supplied thresholds (e.g., not starting from exactly the desired starting point location, etc.).” In other words, starting point is first location, ending point is second location, proximity thresholds is determining that a proximity between the first location and the second location is within a predetermined threshold, and (from block 370 of FIG. 3) transmit confirmation message to Passenger and Driver is transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated.)
Regarding claim 11, the combination of Hoyos, Fahrner, and Hill teaches the method of Claim 1, 
Thus far, the combination of Hoyos, Fahrner and Hill does not explicitly teach wherein the computing system is associated with a transportation management system, the method further comprising: receiving a ride request from a device associated with the ride requestor; and matching, in response to the ride request, the ride requestor with the vehicle for transporting the ride requestor.  
Hill teaches wherein the computing system is associated with a transportation management system, the method further comprising: receiving a ride request from a device associated with the ride requestor; and matching, in response to the ride request, the ride requestor with the vehicle for transporting the ride requestor.  (Hill, Paragraph [0021], Line 1 “The system 100 may comprise a transport transaction service 107 running on a server computer 108, which may be communicatively couple to the computing devices 102, 103, and 104 via the network.” In other words, transport transaction service is transport management system. And, FIG. 3, Box 315 “Transmit Request to Transport Transaction Service” In other words, Transport Request is receiving a ride request. And, FIG. 3, Boxes 330, 335, 340, 345, and 350 respectively “Evaluate Requester Preferences, Conforming Drivers?, Evaluate Driver Preferences, Passenger Conforms?, Offer Transport Transaction to Conforming Driver(s)”  In other words, the series of steps is matching, in response to the ride request, the ride requestor with the vehicle for transporting the ride requestor.)
Claims 13, 14, 15, and 16 are computing system claims corresponding to the method claims of 1, 2, 7 and 8 respectively. The combination of Hoyos and Fahrner teaches a computing system. The preamble of Claim 1 specifically cites “by a computing system.”  Examiner notes that machine learning implicitly requires one or more processors and one or more storage media in order to run.  Therefore, claims 13, 14, 15, and 16 are rejected for the same reasons as claims 1, 2, 7, and 8.
Claims 17, 18, 19, and 20 are computer-readable non-transitory storage media claims corresponding to the method claims of 1, 2, 7, and 8 respectively.  The combination of Hoyos and Fahrner teaches a computer-readable non-transitory storage medium.  The preamble of Claim 1 specifically cites “a computing system.” Examiner notes that machine learning implicitly requires one or more processors and one or more storage media in order to run. Therefore, claims 17, 18, 19, and 20 are rejected for the same reasons as claims 1, 2, 7, and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124